DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
¶ [0125] (US 20220155359 A1) discloses 
" . . . the power generating circuit 110 generates the drive signal 110 such that . . . ";
which appears to be intended as
" . . . .the power generating circuit 110 generates the power signal 116[?] such that . . . ".
Appropriate correction is required.
In the Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0285368 to Carter et al. (Carter) in view of U.S. Patent Application Publication No. 2006/0232461 to Felder.
As to Claim 1:
Carter discloses, in FIGs. 4, and by way of background :
a drive sense circuit comprises: 
a voltage follower circuit (400) operable, when coupled to a sensor ("sense resistor 412"), to: 
receive a voltage reference signal ("reference voltage 402") that includes an oscillating component ("circuit 400 may operate in response to an analog command reference voltage 402;"  where a reference signal provided to a sensor circuit is disclosed by background as "actuator reference 204 may be a DC command, or it may be a pulse width modulation signal;"  FIG(s). 2;  ¶ [0042]); 
generate an output voltage (at output of 404 to 410;  ¶ [0052]) that follows the reference voltage signal (402; ¶ [0051] - ¶ [0052]); 
drive the sensor (sense resistor 412) with the output voltage (with output of 404 to 410); 
a sensing load (load 418) coupled to the voltage follower (¶ [0053]) and a supply voltage (power supply 408;  ¶ [0052]), 
wherein the sensing load (load 418) produces a sensed voltage (voltage at input to load 418) based on current provided to the sensor (drive current 401) and on impedance of the sensing load ("output drive current 401 may flow from the power supply 408 through the output driver 410 through a sense resistor 412, and through an actuator 418 or load;"  ¶ [0052]); and . . . 
However, Carter is not used to disclose:
 . . . an analog to digital converter operably coupled to convert the sensed voltage into a digital value that is representative of the current provided to the sensor.
Felder discloses, in FIG. 2:
 . . . an analog to digital converter ("analog-to-digital converter ("ADC") 212;"  ¶ [0034]) operably coupled to convert the sensed voltage into a digital value that is representative of the current provided to the sensor ("digital output signal 228;"  ¶ [0036],  ¶ [0034] - ¶ [0051]).
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the actuator circuit with adjust the average output drive disclosed by Carter, by incorporating the analog-to-digital converter with digital-to-analog converter, disclosed by Felder, in order to provide an ACD that provides greater accuracy and scalability with greater resolution compared to a conventional capacitative DAC (Felder; ¶ [0032] - ¶ [0033]).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for further comprises: the sensing load producing varying sensed voltages as impedance of the sensor changes.  
However, Carter further discloses, in FIGs. 4, and by way of background :
further comprises: the sensing load (load 418) producing varying sensed voltages as impedance of the sensor changes ("conditioned feedback signal 413 is determined based at least in part on determining drive current 401 through the actuator 418;"  ¶ [0054]).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the voltage follower comprises: 
an operational amplifier, 
wherein a first input is configured to receive the voltage reference signal; 
a transistor, 
wherein a gate of the transistor is coupled to an output of the operational amplifier, 
wherein a source of the transistor is coupled to a second input of the operational amplifier and to the sensor, and 
wherein a drain of the transistor is coupled to the sensing load.  
Carter further discloses, in FIGs. 4, and by way of background :
wherein the voltage follower comprises: 
an operational amplifier (operational amplifier 404;  ¶ [0053]), 
wherein a first input is configured to receive the voltage reference signal (reference voltage 402 may be received on the non-inverting lead of a first operational amplifier 404;  ¶ [0052]); 
a transistor (output driver 410), 
wherein a gate of the transistor (gate of output driver 410) is coupled to an output of the operational amplifier ("operational amplifier 404, which may provide a switching drive signal to the gate of an output driver 410;"  ¶ [0052]), 
wherein a source of the transistor (source of output driver 410) is coupled to a second input of the operational amplifier (conditioned feedback signal 403 for input to the inverting terminal of the first operational amplifier 404) and to the sensor (to sense resistor 412,  where output drive current 401 may flow from the power supply 408 through the output driver 410 through a sense resistor 412;  ¶ [0052]), and 
wherein a drain of the transistor (drain output driver 410) is coupled to the sensing load (power supply 408 through the drain output driver 410 through a sense resistor 412, and through an actuator 418 or load;  ¶ [0052]).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the voltage follower comprises: 
an operational amplifier, 
wherein a first input is configured to receive the voltage reference signal, 
wherein an output of the operational amplifier is coupled to a second input of the operational amplifier, to the sensor, and to the sensing load.  
Carter further discloses, in FIGs. 4, and by way of background :
wherein the voltage follower comprises: 
an operational amplifier (operational amplifier 404;  ¶ [0053]), 
wherein a first input is configured to receive the voltage reference signal (reference voltage 402 may be received on the non-inverting lead of a first operational amplifier 404;  ¶ [0052]); 
wherein an output of the operational amplifier (output of operational amplifier 404) is coupled to a second input of the operational amplifier (as feedback signal 403 to negative input of operational amplifier 404;  ¶ [0053]), to the sensor (output of operational amplifier 404 is coupled to sense resistor 412 through output driver 410), and to the sensing load (output of operational amplifier 404 as output drive current 401 from output driver 410,  may flow through sense resistor 412, and through an actuator 418 or load;  ¶ [0052]).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for further comprises: a current source operably coupled to an output of the voltage follower and the sensor.  
Carter further discloses, in FIGs. 4, and by way of background :
further comprises: a current source (output of output driver 410) operably coupled to an output of the voltage follower and the sensor (sense resistor 412;  where output drive current 401 may flow through the output driver 410 through a sense resistor 412;  ¶ [0052]).  
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the sensing load comprises a resistor.  
Carter further discloses, in FIGs. 4, and by way of background :
wherein the sensing load comprises a resistor (where load 418 is a resistor).  
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the sensing load comprises a biased transistor.  
Carter further discloses, in FIGs. 4, and by way of background :
wherein the sensing load comprises a resistor (where load 418 is a transistor).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for further comprises: the sensor including an electrode of a touch screen.  
Carter further discloses, in FIGs. 4, and by way of background :
wherein the sensing load comprises a resistor (where load 418 is a capacitance as in an electrode of a touch screen).  
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Felder and further in view of U.S. Patent Application Publication No. 2015/0091859 to Rosenberg et al. (Rosenberg).
As to Claim 9:
Carter discloses, in FIGs. 4, and by way of background :
a data sensing circuit comprises: 
a drive sense circuit that includes: 
a voltage follower circuit (400) operable, when coupled to a sensor ("sense resistor 412"), to: 
receive a voltage reference signal ("reference voltage 402") that includes an oscillating component ("circuit 400 may operate in response to an analog command reference voltage 402;"  where a reference signal provided to a sensor circuit is disclosed by background as "actuator reference 204 may be a DC command, or it may be a pulse width modulation signal;"  FIG(s). 2;  ¶ [0042]); 
generate an output voltage (at output of 404 to 410;  ¶ [0052]) that follows the reference voltage signal (402; ¶ [0051] - ¶ [0052]); 
drive the sensor (sense resistor 412) with the output voltage (with output of 404 to 410); 
a sensing load (load 418) coupled to the voltage follower (¶ [0053]) and a supply voltage (power supply 408;  ¶ [0052]), 
wherein the sensing load (load 418) produces a sensed voltage (voltage at input to load 418) based on current provided to the sensor (drive current 401) and on impedance of the sensing load ("output drive current 401 may flow from the power supply 408 through the output driver 410 through a sense resistor 412, and through an actuator 418 or load;"  ¶ [0052]); and . . . 
However, Carter is not used to disclose:
 . . . an analog to digital converter operably coupled to convert the sensed voltage into a digital value that is representative of the current provided to the sensor; 
a variance determination module operably coupled to determine characteristic variances of the sensor based on the digital value; and 
a variance interpretation module operably coupled interpret the characteristic variances to determine changes to a condition being sensed by the sensor.  
Felder discloses, in FIG. 2:
 . . . an analog to digital converter ("analog-to-digital converter ("ADC") 212;"  ¶ [0034]) operably coupled to convert the sensed voltage into a digital value that is representative of the current provided to the sensor ("digital output signal 228;"  ¶ [0036],  ¶ [0034] - ¶ [0051]); . . . 
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the actuator circuit with adjust the average output drive disclosed by Carter, by incorporating the analog-to-digital converter with digital-to-analog converter, disclosed by Felder, in order to provide an ACD that provides improved accuracy and scalability with greater resolution compared to a conventional capacitative DAC (Felder; ¶ [0032] - ¶ [0033]).
However, Carter in view of Felder is not used to disclose:
 . . . a variance determination module operably coupled to determine characteristic variances of the sensor based on the digital value; and 
a variance interpretation module operably coupled interpret the characteristic variances to determine changes to a condition being sensed by the sensor.  
Rosenberg discloses, in FIG. 1:
 . . . a variance determination module (digital interface 0118 to computer 0103) operably coupled (sensed results of reading analog signals [variance determination]  . . . may be converted to digital by the drive/sense control circuitry (0117) and presented to a digital interface (0118) for transmission to the computing system 0103 and interpretation [variance interpretation] by operating system software;  ¶ [0195]) to determine characteristic variances of the sensor based on the digital value ("sensed results . . . converted to digital by the drive/sense control circuitry 0117;"  ¶ [0195]); and 
a variance interpretation module (computer 0103) operably coupled (sensed results of reading analog signals [variance determination]  . . . may be converted to digital by the drive/sense control circuitry 0117 and presented to a digital interface 0118 for transmission to the computing system (0103) and interpretation [variance interpretation] by operating system software;  ¶ [0195]) [to] interpret the characteristic variances to determine changes to a condition being sensed by the sensor ("sensed results of reading analog signals;"  ¶ [0195]).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the actuator circuit with adjust the average output drive disclosed by Carter and the analog-to-digital converter with enhanced conversion capabilities, disclosed by Felder, by incorporating the touch sensor detection system, disclosed by Rosenberg, in order to provide sensed results of read analog signals to drive/sense control circuitry in digital form for interface and transmission to a computing system for interpretation by operating system software (Rosenberg; ¶ [0195]). 
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 9 above, except for further comprises: the sensing load producing varying sensed voltages as impedance of the sensor changes.  
However, Carter further discloses, in FIGs. 4, and by way of background :
further comprises: the sensing load (load 418) producing varying sensed voltages as impedance of the sensor changes ("conditioned feedback signal 413 is determined based at least in part on determining drive current 401 through the actuator 418;"  ¶ [0054]).  
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 9 above, except for 
wherein the voltage follower comprises: 
an operational amplifier, 
wherein a first input is configured to receive the voltage reference signal; 
a transistor, 
wherein a gate of the transistor is coupled to an output of the operational amplifier, 
wherein a source of the transistor is coupled to a second input of the operational amplifier and to the sensor, and 
wherein a drain of the transistor is coupled to the sensing load.  
Carter further discloses, in FIGs. 4, and by way of background :
wherein the voltage follower comprises: 
an operational amplifier (operational amplifier 404;  ¶ [0053]), 
wherein a first input is configured to receive the voltage reference signal (reference voltage 402 may be received on the non-inverting lead of a first operational amplifier 404;  ¶ [0052]); 
a transistor (output driver 410), 
wherein a gate of the transistor (output driver 410) is coupled to an output of the operational amplifier ("operational amplifier 404, which may provide a switching drive signal to the gate of an output driver 410;"  ¶ [0052]), 
wherein a source of the transistor (source of output driver 410) is coupled to a second input of the operational amplifier (conditioned feedback signal 403 for input to the inverting terminal of the first operational amplifier 404) and to the sensor (to sense resistor 412,  where output drive current 401 may flow from the power supply 408 through the output driver 410 through a sense resistor 412;  ¶ [0052]), and 
wherein a drain of the transistor (drain output driver 410) is coupled to the sensing load (power supply 408 through the drain output driver 410 through a sense resistor 412, and through an actuator 418 or load;  ¶ [0052]).  
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 9 above, except for 
wherein the voltage follower comprises: 
an operational amplifier, 
wherein a first input is configured to receive the voltage reference signal, 
wherein an output of the operational amplifier is coupled to a second input of the operational amplifier, to the sensor, and to the sensing load.  
Carter further discloses, in FIGs. 4, and by way of background :
wherein the voltage follower comprises: 
an operational amplifier (operational amplifier 404;  ¶ [0053]), 
wherein a first input is configured to receive the voltage reference signal (reference voltage 402 may be received on the non-inverting lead of a first operational amplifier 404;  ¶ [0052]); 
wherein an output of the operational amplifier (output of operational amplifier 404) is coupled to a second input of the operational amplifier (as feedback signal 403 to negative input of operational amplifier 404;  ¶ [0053]), to the sensor (output of operational amplifier 404 is coupled to sense resistor 412 through output driver 410), and to the sensing load (output of operational amplifier 404 as output drive current 401 from output driver 410,  may flow through sense resistor 412, and through an actuator 418 or load;  ¶ [0052]).  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 9 above, except for wherein the drive sense circuit further comprises: a current source operably coupled to an output of the voltage follower and the sensor.  
Carter further discloses, in FIGs. 4, and by way of background :
further comprises: a current source (output of output driver 410) operably coupled to an output of the voltage follower and the sensor (sense resistor 412;  where output drive current 401 may flow through the output driver 410 through a sense resistor 412;  ¶ [0052]).  
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 9 above, except for wherein the sensing load comprises a resistor.  
Carter further discloses, in FIGs. 4, and by way of background :
wherein the sensing load comprises a resistor (where load 418 is a resistor).  
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 9 above, except for wherein the sensing load comprises a biased transistor.  
Carter further discloses, in FIGs. 4, and by way of background :
wherein the sensing load comprises a resistor (where load 418 is a transistor).  
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 9 above, except for further comprises: the sensor including an electrode of a touch screen.  
Carter further discloses, in FIGs. 4, and by way of background :
wherein the sensing load comprises a resistor (where load 418 is a capacitance as in an electrode of a touch screen).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849